DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment presented on the Request for Continuing Evaluation (RCE) dated on 06/27/2022.
Claims 1, 13, 15, 18 and 20 have been amended.
Claim 5, 12, 14, 19 and 21 has been canceled.
Claim 22 has been added.
Claims 1, 3-4, 6-11, 13, 15-18, 20 and 22 are submitted for examination.
Claims 1, 3-4, 6-11, 13, 15-18, 20 and 22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Arguments
Applicant’s amendment, filed on June 27, 2022, has claims 1, 13, 15, 18 and 20 amended, claims 5, 12, 14, 19 and 21  canceled, claim 22 added, and all other claims previously presented. Among the amended claims, claims 1, 13 and 18 are independent ones.
Applicant’s remark, filed on May 31, 2022 at page 9, asserts, “Regarding claim 1, the claim has been amended herein to recite "editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity." Similar limitations were previously included in claim 5. The Office Action concedes that the limitations of claim 5 were not taught by Chitalia, Brown, and Hodo. … Applicant respectfully asserts that a cancellation request is not removing an entity as an authorized entity as claimed. Even assuming arguendo that the cancellation request was removing an entity as an authorized entity, user identity attributes failing to meet one or more identity conditions is not providing the set of the personal information to the second entity as claimed. Thus, Applicant respectfully asserts that Barinov fails to teach or suggest "remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity" as claimed. Applicant respectfully asserts that the other cited references fail to fulfill the deficiencies of Chitalia, Brown, Hodo, and Barinov. For at least these reasons, Applicant respectfully requests that the rejection of claims 1 and its dependent claims be withdrawn.”
Applicant’s argument presented above has been considered and is found persuasive due to Applicant’s amendment necessitates a new ground of rejection.
Accordingly, a new ground of rejection based on newly identified prior-art by Pujari (US 2017/0004496) and Khan et al. (An extended access control model for permissioned blockchain frameworks) hereinafter Khan.
Pujari discloses a device that includes a memory and a processor. The memory is configured to store a transaction identifier corresponding to merchant identification information, customer identification information, and transaction information for a transaction. The processor is configured to receive, from a merchant computing device, a transaction request that includes the customer identification information and the transaction information. The transaction request does not include payment information. The processor is also configured to generate the transaction identifier. The transaction identifier is unique to the merchant identification information, the customer identification information, and the transaction information. The processor is further configured to transmit to a customer computing device an authorization request comprising the transaction identifier and merchant identification information. The processor is also configured to receive, from the customer computing device, a transaction authorization that includes the payment information and to process the transaction using the payment information. Thus, Examiner submits that the newly identified prior art teaches the deficiencies that Chitalia does not expressly teach.
Khan discloses an extended usage control model known as DistU (Distributed Usage Control). DistU is proposed to capture all possible access control models required by a business for permissioned blockchain frameworks. DistU can monitor a resource continuously during the operation and update the attributes accordingly, performing different actions, such as denying or revoking permissions. The proposed DistU usage control model can provide a fine-grained control for blockchain resource management. In addition, discloses that at any point in time during access another entity might revoke the granted permission. Thus, Examiner submits that the identified prior art by Khan teaches the amended limitation: “editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity.” (See rejection below) Therefore, the combination of Pujari, Chitalia, Brown and Khan discloses amended claim 1.
Applicant further recites similar remarks as listed above for dependent claims, 3-4 and 6-11. Please refer to the aforementioned response, which addresses how the combination of prior-art references by Pujari, Chitalia, Brown and Khan would render the claimed limitations obvious.
Applicant’s remark, filed on May 31, 2022 at page 10, asserts, “Regarding independent claims 13 and 18, Applicant respectfully asserts that the cited references fail to teach or suggest at least "determining transaction information for the transaction, the transaction information including a plurality of authorized entities and personal information of the user necessary to complete the transaction, each entity of the plurality of authorized entities associated with a different set of the personal information, each different set of the personal information available to the associated entity, the plurality of authorized entities including a second entity associated with a first set of the personal information and a third entity associated with a second set of personal information" as claimed. For at least this reason, Applicant respectfully requests that the rejection of claims 13 and 18, and their dependent claims, be withdrawn.”
Applicant’s argument presented above has been considered and is found persuasive due to Applicant’s amendment necessitates a new ground of rejection.
Accordingly, a new ground of rejection based on newly identified prior-art by Pujari (US 2017/0004496) and Bhagavatula et al. (US 7,140,036) hereinafter Bhagavatula.
Pujari discloses a device that includes a memory and a processor. The memory is configured to store a transaction identifier corresponding to merchant identification information, customer identification information, and transaction information for a transaction. The processor is configured to receive, from a merchant computing device, a transaction request that includes the customer identification information and the transaction information. The transaction request does not include payment information. The processor is also configured to generate the transaction identifier. The transaction identifier is unique to the merchant identification information, the customer identification information, and the transaction information. The processor is further configured to transmit to a customer computing device an authorization request comprising the transaction identifier and merchant identification information. The processor is also configured to receive, from the customer computing device, a transaction authorization that includes the payment information and to process the transaction using the payment information. Thus, Examiner submits that the newly identified prior art teaches the deficiencies that Chitalia does not expressly teach.
Bhagavatula discloses a method of centralized identity authentication for use in connection with a communications network includes registering users of the communications network such that each registered user's identity is uniquely defined and determinable, and registering a plurality of Vendors having a presence on the communications network. The registered vendors selectively transact with registered users, wherein the transactions include: (i) the registered vendor selling goods and/or services to the registered user; (ii) the registered vendor granting the registered user access to personal records maintained by the registered vendor; and/or (iii) the registered vendor communicating to the registered user personal information maintained by the registered vendor. The method also includes each user's identity being authenticated over the communications network prior to completion of transactions between registered vendors and registered users. Thus, Examiner submits that the identified prior art by Bhagavatula teaches the amended limitation: “determining transaction information for the transaction, the transaction information including a plurality of authorized entities  and personal information of the user necessary to complete the transaction, each entity of the plurality of authorized entities associated with a different set of the personal information, each different set of the personal information available to the associated entity, the plurality of authorized entities including a second entity associated with a first set of the personal information and a third entity associated with a second set of personal information.” (See rejection below) Therefore, the combination of Pujari, Bhagavatula, Chitalia, and Brown discloses amended claim 13 and claim 18.
Applicant further recites similar remarks as listed above for dependent claims, 15-18, 20 and 22. Please refer to the aforementioned response, which addresses how the combination of prior-art references by Pujari, Bhagavatula, Chitalia and Brown would render the claimed limitations obvious.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and further in view of Brown et al. (US 7,409,548) hereinafter Brown and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan. 
As per Claim 1, Pujari teaches a computer-implemented method comprising: receiving a request for a transaction identifier from a first entity to perform a transaction with a user (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0031]; “The system provides the seller (i.e. first entity) with a unique transaction identifier for the transaction, which may be encrypted.” … Parag. [0040]; “In an illustrative embodiment, the merchant encrypts the information before transmitting the information via the Internet. In an illustrative embodiment, the information is transmitted via a secure connection. The transmitted information can include a request for a transaction ID 120.” … Parag. [0041]; “the information transmitted from the merchant (e.g., the consumer entity 101 identification information and the merchant identification information) to the server farm 112 (i.e. transaction information management).”));
[determining transaction information for the transaction, the transaction information including authorized entities, and sets of personal information of the user available to each of the authorized entities]; 
storing the transaction information (Pujari, Parag. [0012]; “The memory is configured to store a transaction identifier corresponding to merchant identification information, customer identification information, and transaction information for a transaction.”); 
generating the transaction identifier linked to the transaction (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0013]; “The method also includes generating, by a server, a transaction identifier. The transaction identifier is unique to the merchant identification information, the customer identification information, and the transaction information.”);
providing the transaction identifier to the first entity (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0031]; “The system provides the seller (i.e. first entity) with a unique transaction identifier for the transaction, which may be encrypted.”).
receiving the transaction identifier from a second entity (Pujari, Parag. [0077]; “FIG. 6 illustrates a flow diagram depicting the design of the encryption of the card data and expiration dates sent to the payment servers. Key 1 is stored in the device and Key 2 comes from the payment server (i.e. second entity) along with the transaction ID and allows the system to specify a unique Key 2 for every transaction making it even more secure.”); 
[identifying, using the transaction identifier, a set of the personal information that is authorized to be shared with the second entity for the transaction]; and 
[providing the set of the personal information to the second entity]; and 
[editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity].
Pujari does not expressly teach:
determining transaction information for the transaction, the transaction information including authorized entities, and sets of personal information of the user available to each of the authorized entities;
identifying, using the transaction identifier, a set of the personal information that is authorized to be shared with the second entity for the transaction; and
… providing the set of the personal information to the second entity; and
editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity.
However, Chitalia teaches:
determining transaction information for the transaction, the transaction information including authorized entities (Chitalia, Parag. [0033]; “An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.”), and [sets of personal information of the user available to each of the authorized entities]
identifying, using the transaction identifier, a set of the personal information that is authorized to be shared with the second entity for the transaction (Chitalia, Parag. [0052]; “A “transaction identifier” may comprise any suitable information that serves to identify a transaction and/or an account. For example, a transaction identifier can identify a stored transaction record, a stored account record, and/or a stored set of account credentials.”)
Pujari and Chitalia are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chitalia’s system into Pujari’s system, with a motivation to provide a device that can provide the transaction identifier to a resource provider (another entity), which can then directly exchange the transaction identifier for the account credentials (Chitalia, Abstract).
The combination of Pujari and Chitalia does not expressly teach:
… sets of personal information of the user available to each of the authorized entities;
… providing the set of the personal information to the second entity; and
editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity.
However, Brown teaches:
… sets of personal information of the user available to each of the authorized entities (Brown, Col. 7, lines 16-19; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password.” … Col. 8, lines 6-15; “Prior to the transaction, the buyer's personal information is stored in the depository and the buyer is issued a transaction identifier (TID) at block 603. The buyer then accesses the merchant’s web site and begins the transaction at block 605. During the transaction, the buyer selects the method by which he wishes to identify himself, (i.e., the buyer may wish to enter all his personal information into the web site if he is not concerned with privacy and/or security or he may choose to provide only his TID if he is concerned with privacy or security).” … Col. 8, lines 27-30; “The depository then forwards the buyer's personal information (i.e., physical address, etc.) along with the seller’s information and SRID to the shipper at block 619.” Examiner submits that the depository is equivalent to the Transaction and Information Management, provides the personal information to every authorized entity, such as the shipper, to complete the transaction.).
… providing the set of the personal information to the second entity (Brown, Col. 7, lines 16-19; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password.” … Col. 8, lines 6-15; “Prior to the transaction, the buyer's personal information is stored in the depository and the buyer is issued a transaction identifier (TID) at block 603. The buyer then accesses the merchant’s web site and begins the transaction at block 605. During the transaction, the buyer selects the method by which he wishes to identify himself, (i.e., the buyer may wish to enter all his personal information into the web site if he is not concerned with privacy and/or security or he may choose to provide only his TID if he is concerned with privacy or security).” … Col. 8, lines 27-30; “The depository then forwards the buyer's personal information (i.e., physical address, etc.) along with the seller’s information and SRID to the shipper at block 619.” Examiner submits that the depository is equivalent to the Transaction and Information Management, provides the personal information to every authorized entity, such as the shipper, to complete the transaction.);
Pujari, Chitalia and Brown are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown system into Pujari-Chitalia system, with a motivation to provide a method, system and program for maintaining confidentiality of personal information during E-commerce transactions (Brown, Abstract).
However, the combination of Pujari, Chitalia and Brown does not expressly teach:
editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity.
But, Khan teaches:
editing the stored transaction information to remove the second entity as an authorized entity in response to providing the set of the personal information to the second entity (Khan, Section 6, page 4948; “the reference monitor might revoke the granted permission. There are four operations that can potentially happen. 
• endAccess The first one is that the subject voluntarily gives up the object i.e. finishes accessing it. In such case, the reference monitor does not have to perform any task in the accessing state. 
• revokeAccess The second, it may be possible that as a result of the usage (or due to changing of the operating environment), the reference monitor decides to revoke the access decision previously made. Subsequently, the subject is no longer able to access the object and the state of the system changes to ‘revoked’. 
• onUpdates During access, the reference monitor may update some attributes to keep track of system usage. This is a clean method of gauging usage. 
• postUpdates Optionally, the reference monitor can perform different updates to subject or object attributes based on whether the subject voluntarily gave up the object or if it was forcefully revoked.”).
Pujari, Chitalia, Brown and Khan are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan system into Pujari-Chitalia-Brown system, with a motivation to provide a protocol to revoke an entity based on a previously granted access to a blockchain (Khan, Abstract).

As per claim 7, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1. Pujari further teaches wherein the second entity is a payment processor (Pujari, Parag. [0002]; “The seller then can initiate a transaction that is processed through a network of service providers that includes, banks, payment processors, merchant account agents, shopping cart providers, and credit card companies such as Visa, MasterCard, American Express, Discover, etc.).”).

As per claim 8, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1. Brown further teaches wherein the second entity is a shipper (Brown, Col. 7, lines 46-59; “Referring now to FIG. 5A, a block diagram representation of a second preferred embodiment of the invention is illustrated wherein privacy of a buyer is maintained during a commercial transaction. E-Commerce client 503 is linked via the Internet to E-commerce server 501. Connecting arrows 502 indicate the direction of flow of information during an E-commerce transaction. Both E-commerce client 503 and E-commerce server 501 are linked to depository (database) 505. Depository 505 is in turn linked to a shipper 507, who is responsible for shipping the products sold by E-commerce server 501 to E-commerce client 503. Shipper 507 delivers the products purchased during an E-commerce transaction to physical address 509 of E-commerce client 503 via physical delivery route 508.”).

As per claim 11, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1. Brown further teaches wherein the transaction identifier is devoid of personal information of the user (Brown, Col. 7, lines 16-21; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password. The TID is utilized by the subscriber to enter transactions over the Internet without revealing his/her personal information.”).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and further in view of Brown et al. (US 7,409,548) hereinafter Brown and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan as applied to claim 1 above, and further in view of Godsey (US 10,755,244).
As per claim 3, the combination of Pujari, Chitalia, Brown, and Khan teaches the method of claim 1.
However, the combination of the combination of Pujari, Chitalia, Brown, and Khan does not expressly teach:
further comprising receiving an entity identification from the second entity, the entity identification comprising data for verifying an identity of the second entity, the entity identification comprising data for verifying an identity of the second entity, wherein the providing the set of the personal information occurs in response to verifying the identity of the entity.
But, Godsey teaches:
further comprising receiving an entity identification from the second entity (Godsey, Col 1, lines 56-58; “The merchant then presents the consumer's credentials to a payment provider for payment.” … Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”), the entity identification comprising data for verifying an identity of the second entity (Godsey, Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”) wherein the providing the set of the personal information occurs in response to verifying the identity of the entity (Godsey, Col. 9, lines 20-28; “For instance, during a transaction, the consumer may cause the application on mobile device 104 to send appropriate information to payment provider 108 to schedule the transaction. Such appropriate information may include, but is not limited to, the merchant's account credentials, a merchant identification, electronic contact information of the merchant, a transaction amount, a description of the transaction (e.g., type of goods or services sold and a transaction identification number), and / or the like.” … lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”)
Pujari, Chitalia, Brown, Khan and Godsey are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Godsey system into Pujari-Chitalia-Brown-Khan system, with a motivation to provide a method, system, and computer program product are discussed that may help to decrease fraud in some instances.  Various embodiments of push payment processing are presented that provide convenience and privacy to the consumer or payer allowing payment from their account without providing their private, specific account information to a payee (Godsey, Col. 2, lines 43-49).

As per claim 4, the combination of Pujari, Chitalia, Brown, Khan and Godsey teaches the method of claim 3. Godsey teaches wherein the entity identification is a digital certificate (Godsey, Col. 9, lines 55-64; “In some embodiments the merchant may prefer a confirmation message directly from payment provider 108 in order to prevent fraud. In some embodiments, the merchant will only accept push payments from trusted payment providers whose identities can be verified by a digital certificate or the like. Such an arrangement allows a merchant to be confident in the identity of payment provider 108 and to know that payment provider has indeed scheduled a payment when payment provider 108 confirms the transaction.”).


Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and further in view of Brown et al. (US 7,409,548) hereinafter Brown and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan as applied to claim 1 above, and further in view of Barinov et al. (US 2021/0192521) hereinafter Barinov.
As per claim 6, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1, [further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity].
However, the combination of Pujari, Chitalia, Brown and Khan does not expressly teach:
further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity.
But, Barinov teaches:
further comprising: generating a record in transaction ledger for the transaction in storage, the record identifying the second entity, the set of personal information, and a time of providing the set of personal data to the second entity (Barinov, Parag. [0004]; “an electronic record (e.g., a ledger) may be generated fora user within a distributed environment. The electronic record may comprise a number of transaction records that involve the user, where the transaction records are each associated with a resource provider entity and signed by a service provider using that service provider's private key.” … Parag. [0097]; “the Service Ledgers can efficiently collect new events and prove that events are part of the ledgers, provide ledger replication and query capabilities to the appropriate participants to enable monitoring and auditing, enable the creation of usage statistics without sacrificing participant privacy.”).
Pujari, Chitalia, Brown, Khan and Barinov are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barinov system into Pujari-Chitalia-Brown-Khan system, with a motivation to provide a method for authenticating a user identity attribute associated with a user during a transaction with a merchant, where the user operates a user device and is related to a user agent server (Barinov, Parag. [0006]).

As per claim 15, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 20, the rejection of claim 18 is incorporated. In addition, it is a system claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and further in view of Brown et al. (US 7,409,548) hereinafter Brown and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan as applied to claim 1 above, and further in view of Safak (2019/0180275).
As per claim 9, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1, [further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user].
However, the combination of Pujari, Chitalia, Brown and Khan does not expressly teach:
further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user.
But, Safak teaches:
further comprising: in response to receiving the request from the first entity, requesting authorization for the transaction from the user (Safak, Parag. [0066]; “In step 330, the issuing institution 106 may receive the authorization request, which may be forwarded by the payment network 110 directly to the issuing institution 106 or through one or more intermediate entities, such as the trusted service manager.” … Parag. [0067]; “Upon approval of the transaction, the issuing institution 106 may submit an authorization response to the payment network 110 that includes a response code indicating approval of the payment transaction, which may be forwarded on to the point of sale device 108, in step 336”).
Pujari, Chitalia, Brown, Khan and Safak are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Safak system into Pujari-Chitalia-Brown-Khan system, with a motivation to provide a processing of transactions initiated by a consumer rather than a merchant utilizing encrypted tokens, specifically the use of encrypted tokens delivered by a user device to a point of sale for use in a transaction initiated by the user where the payment information is not exposed to the merchant during processing (Safak, Parag. [0001]).


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and further in view of Brown et al. (US 7,409,548) hereinafter Brown and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan as applied to claim 1 above, and Hodo (US 2019/0147453).
As per claim 10, the combination of Pujari, Chitalia, Brown and Khan teaches the method of claim 1. 
The combination of Pujari, Chitalia, Brown and Khan does not expressly teach:
wherein the transaction identifier is encoded within a machine-readable image. 
However, Hodo teaches:
wherein the transaction identifier is encoded within a machine-readable image (Hodo, Parag. [0130]; “At 1918, the reference ID is embedded into a code that encodes a URL embedding the reference ID and transmitted to the merchant/system server 120. In the illustrated embodiment, the code is a scannable code (such as a bar code or QR code). For illustrative purposes, the code will be described as a QR code that encodes a URL with the reference ID embedded into the URL.” Examiner submits that the reference ID teach by Hodo include the transaction identifier.).
Pujari, Chitalia, Brown, Khan and Hodo are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hodo system into Pujari-Chitalia-Brown-Khan system, with a motivation to provide methods, apparatus, and systems for maintaining the security of certain sensitive user information during computer network transactions between the user and multiple third-party hosts (Hodo, Parag. [0003]).

As per claim 16, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.

Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Bhagavatula et al. (US 7,140,036) hereinafter Bhagavatula and further in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and Brown et al. (US 7,409,548) hereinafter Brown.
As per claim 13, Pujari teach a system comprising: one or more processors (Pujari, Parag. [0008]; “An exemplary system includes one or more processors, an encryption generator communicatively coupled to the one or more processors.”); and 
a computer readable storage medium communicatively coupled to the one or more processors, the computer readable storage medium containing program instructions executable by the one or more processors to cause the one or more processors (Pujari, Parag. [0010]; “An exemplary non-transitory computer readable medium has instructions stored thereon for execution by a processor. The computer readable medium includes instructions to receive sale transaction data from a merchant,.”) to perform a method comprising: 
receiving a request for a transaction identifier from a first entity to perform a transaction with a user (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0031]; “The system provides the seller (i.e. first entity) with a unique transaction identifier for the transaction, which may be encrypted.” … Parag. [0040]; “In an illustrative embodiment, the merchant encrypts the information before transmitting the information via the Internet. In an illustrative embodiment, the information is transmitted via a secure connection. The transmitted information can include a request for a transaction ID 120.” … Parag. [0041]; “the information transmitted from the merchant (e.g., the consumer entity 101 identification information and the merchant identification information) to the server farm 112 (i.e. transaction information management).”); 
[determining transaction information for the transaction, the transaction information including a plurality of authorized entities  and personal information of the user necessary to complete the transaction, each entity of the plurality of authorized entities associated with a different set of the personal information, each different set of the personal information available to the associated entity, the plurality of authorized entities including a second entity associated with a first set of the personal information and a third entity associated with a second set of personal information]); 
storing the transaction information (Pujari, Parag. [0012]; “The memory is configured to store a transaction identifier corresponding to merchant identification information, customer identification information, and transaction information for a transaction.”); 
generating the transaction identifier linked to the stored transaction information (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0013]; “The method also includes generating, by a server, a transaction identifier. The transaction identifier is unique to the merchant identification information, the customer identification information, and the transaction information.”); 
providing the transaction identifier to the first entity (Pujari, Parag. [0011]; “The server is configured to receive the transaction request from the merchant computing device and generate a transaction identifier associated with the customer identification information and the transaction information.” … Parag. [0031]; “The system provides the seller (i.e. first entity) with a unique transaction identifier for the transaction, which may be encrypted.”); Page 4 of 10Appl. No. 16/805908 Reply to Office Action of March 31, 2022 
receiving the transaction identifier and a first entity identification from the second entity (Pujari, Parag. [0040]; “In an illustrative information, the merchant sends the received consumer entity 101 information with merchant information. The merchant information can include, for example, a merchant identification (e.g., a username, an ID, a merchant name, etc.), a merchant address, etc. In an illustrative embodiment, the merchant encrypts the information before transmitting the information via the Internet. In an illustrative embodiment, the information is transmitted via a secure connection. The transmitted information can include a request for a transaction ID 120.” …Parag. [0077]; “FIG. 6 illustrates a flow diagram depicting the design of the encryption of the card data and expiration dates sent to the payment servers. Key 1 is stored in the device and Key 2 comes from the payment server (i.e. second entity) along with the transaction ID and allows the system to specify a unique Key 2 for every transaction making it even more secure.”); 
[identifying, using the transaction identifier, the first set of the personal information that is authorized to be shared with the second entity for the transaction in the stored transaction information]; and 
[providing, in response to verifying an identity of the second entity using the first entity identification, the first set of the personal information to the second entity]; 
receiving the transaction identifier and a second entity identification from the third entity (Pujari, Parag. [0040]; “In an illustrative information, the merchant sends the received consumer entity 101 information with merchant information. The merchant information can include, for example, a merchant identification (e.g., a username, an ID, a merchant name, etc.), a merchant address, etc. In an illustrative embodiment, the merchant encrypts the information before transmitting the information via the Internet. In an illustrative embodiment, the information is transmitted via a secure connection. The transmitted information can include a request for a transaction ID 120.”); 
[identifying, using the transaction identifier, the second set of the personal information that is authorized to be shared with the third entity for the transaction in the stored transaction information]; and
[providing, in response to verifying an identity of the third entity using the second entity identification, the second set of the personal information to the third entity].
Pujari does not expressly teach:
determining transaction information for the transaction, the transaction information including a plurality of authorized entities  and personal information of the user necessary to complete the transaction, each entity of the plurality of authorized entities associated with a different set of the personal information, each different set of the personal information available to the associated entity, the plurality of authorized entities including a second entity associated with a first set of the personal information and a third entity associated with a second set of personal information;
identifying, using the transaction identifier, the first set of the personal information that is authorized to be shared with the second entity for the transaction in the stored transaction information;
providing, in response to verifying an identity of the second entity using the first entity identification, the first set of the personal information to the second entity;
identifying, using the transaction identifier, the second set of the personal information that is authorized to be shared with the third entity for the transaction in the stored transaction information;
providing, in response to verifying an identity of the third entity using the second entity identification, the second set of the personal information to the third entity.
However, Bhagavatula teaches:
determining transaction information for the transaction, the transaction information including a plurality of authorized entities and personal information of the user necessary to complete the transaction (Bhagavatula, Col. 9, lines 11-26; “the agent 10 creates a record of the transaction and maintains the same in its database 14. The record is optionally stored with the respective user's account, the respective vendor's account or both. The transaction record preferably contains data related to the transaction such that the details of a particular transaction may be reviewed for tracking purposes if desired to determine what actions took place or the current status of a requests processing. For example, the transaction record optionally contains the identity of the user which requested the information, the vendor supplying the information, the information supplied, the date and time of the transaction, a unique transaction identifier or authorization number, etc. In this manner, transaction details are preserved such that any potential future discrepancies among the users 40, the vendors 30a-n and/or the agent 10, may readily be resolved.”), each entity of the plurality of authorized entities associated with a different set of the personal information, each different set of the personal information available to the associated entity, the plurality of authorized entities including a second entity associated with a first set of the personal information and a third entity associated with a second set of personal information] (Bhagavatula, Col. 4, lines 44-56; “Each entity or vendor 30a-n also optionally maintains a database 34a–n. The respective databases 34a-n contain personal and/or confidential records, data or information related to citizens, clients, patrons, patients, account holders, or other users serviced by or otherwise associated with the entity or vendor 30a–n. As appropriate for the respective type of entity 30a-n, the data or information contained in the databases 34a-n is optionally, medical or dental records, governmental records, voting data, law enforcement records, driving records, financial records, insurance records, legal records, credit records, commercial transaction data, pharmaceutical records, etc. for the users serviced by or otherwise associated with the respective entity.”)
Pujari and Bhagavatula are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhagavatula’s system into Pujari’s system, with a motivation to provide a method of centralized identity authentication for use in connection with a communications network includes registering users of the communications network such that each registered user's identity is uniquely defined and determinable, and registering a plurality of vendors having a presence on the communications network (Bhagavatula, Abstract).
The combination of Pujari and Bhagavatula does not expressly teach:
identifying, using the transaction identifier, the first set of the personal information that is authorized to be shared with the second entity for the transaction in the stored transaction information;
providing, in response to verifying an identity of the second entity using the first entity identification, the first set of the personal information to the second entity;
identifying, using the transaction identifier, the second set of the personal information that is authorized to be shared with the third entity for the transaction in the stored transaction information;
providing, in response to verifying an identity of the third entity using the second entity identification, the second set of the personal information to the third entity.
However, Chitalia teaches:
identifying, using the transaction identifier, the first set of the personal information that is authorized to be shared with the second entity for the transaction in the stored transaction information] (Chitalia, Parag. [0052]; “A “transaction identifier” may comprise any suitable information that serves to identify a transaction and/or an account. For example, a transaction identifier can identify a stored transaction record, a stored account record, and/or a stored set of account credentials.”);
identifying, using the transaction identifier, the second set of the personal information that is authorized to be shared with the third entity for the transaction in the stored transaction information] (Chitalia, Parag. [0052]; “A “transaction identifier” may comprise any suitable information that serves to identify a transaction and/or an account. For example, a transaction identifier can identify a stored transaction record, a stored account record, and/or a stored set of account credentials.”);
Pujari, Bhagavatula and Chitalia are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chitalia’s system into Pujari-Bhagavatula system, with a motivation to provide a device that can provide the transaction identifier to a resource provider (another entity), which can then directly exchange the transaction identifier for the account credentials (Chitalia, Abstract).
The combination of Pujari, Bhagavatula and Chitalia does not expressly teach;
providing, in response to verifying an identity of the second entity using the first entity identification, the first set of the personal information to the second entity (Brown, Col. 7, lines 16-19; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password.” … Col. 8, lines 6-15; “Prior to the transaction, the buyer's personal information is stored in the depository and the buyer is issued a transaction identifier (TID) at block 603. The buyer then accesses the merchant’s web site and begins the transaction at block 605. During the transaction, the buyer selects the method by which he wishes to identify himself, (i.e., the buyer may wish to enter all his personal information into the web site if he is not concerned with privacy and/or security or he may choose to provide only his TID if he is concerned with privacy or security).” … Col. 8, lines 27-30; “The depository then forwards the buyer's personal information (i.e., physical address, etc.) along with the seller’s information and SRID to the shipper at block 619.” Examiner submits that the depository is equivalent to the Transaction and Information Management, provides the personal information (i.e. first set or second set) to every authorized entity (i.e. second or third entity) to complete the transaction.);
providing, in response to verifying an identity of the third entity using the second entity identification, the second set of the personal information to the third entity] (Brown, Col. 7, lines 16-19; “The depository executes registration code that stores personal “information”, including financial information, and provides each subscriber with a transaction ID (TID) and password.” … Col. 8, lines 6-15; “Prior to the transaction, the buyer's personal information is stored in the depository and the buyer is issued a transaction identifier (TID) at block 603. The buyer then accesses the merchant’s web site and begins the transaction at block 605. During the transaction, the buyer selects the method by which he wishes to identify himself, (i.e., the buyer may wish to enter all his personal information into the web site if he is not concerned with privacy and/or security or he may choose to provide only his TID if he is concerned with privacy or security).” … Col. 8, lines 27-30; “The depository then forwards the buyer's personal information (i.e., physical address, etc.) along with the seller’s information and SRID to the shipper at block 619.” Examiner submits that the depository is equivalent to the Transaction and Information Management, provides the personal information (i.e. first set or second set) to every authorized entity (i.e. second or third entity) to complete the transaction.).
Pujari, Bhagavatula, Chitalia and Brown are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide a secure user information management especially, in on-line transactions that involve multiple parties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown system into Pujari-Bhagavatula-Chitalia system, with a motivation to provide a method, system and program for maintaining confidentiality of personal information during E-commerce transactions (Brown, Abstract).

As per claim 17, the rejection of claim 13 is incorporated. In addition, it is a system claim that recites limitations to those of claim 11, and therefore it is rejected for the same rationale applied to claim 11.

As per claim 18, it is a computer program product claim that recites limitations to those of claim 13, and therefore it is rejected for the same rationale applied to claim 13. In addition, Pujari further teaches a computer program product comprising a computer readable storage medium containing program instructions executable by the one or more processors to cause the one or more processors to perform a method (Pujari, Parag. [0082]; “In an illustrative embodiment, the processor 910 executes instructions. The instructions may be carried out by a special purpose computer, logic circuits, or hardware circuits. The processor 910 may be implemented in hard ware, firmware, software, or any combination thereof. The term “execution' is, for example, the process of running an application or the carrying out of the operation called for by an instruction. The instructions may be written using one or more programming language, Scripting language, assembly language, etc. The processor 910 executes an instruction, meaning that it performs the operations called for by that instruction. The processor 910 operably couples with the user interface 920, the transceiver 915, the memory 905, etc. to receive, to send, and to process information and to control the operations of the computing device 900. The processor 910 may retrieve a set of instructions from a permanent memory device such as a ROM device and copy the instructions in an executable form to a temporary memory device that is generally some form of RAM. An illustrative computing device 900 may include a plurality of processors that use the same or a different processing technology. In an illustrative embodiment, the instructions may be stored in memory 905.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pujari (US 2017/0004496) in view of Bhagavatula et al. (US 7,140,036) hereinafter Bhagavatula and further in view of Chitalia et al. (US 2019/0019185) hereinafter Chitalia and Brown et al. (US 7,409,548) hereinafter Brown. and Khan et al. (“An extended access control model for permissioned blockchain frameworks”) hereinafter Khan.

As per claim 22, the combination of Pujari, Bhagavatula, Chitalia and Brown teach the system of claim 13.
The combination of Pujari, Bhagavatula, Chitalia and Brown does not expressly teach: 
wherein the method further comprises: editing the stored transaction information to remove the second entity as an authorized entity in response to providing the first set of the personal information to the second entity; and 
editing the stored transaction information to remove the third entity as an authorized entity in response to providing the second set of the personal information to the third entity.
However, Khan teaches:
wherein the method further comprises: editing the stored transaction information to remove the second entity as an authorized entity in response to providing the first set of the personal information to the second entity (Khan, Section 6, page 4948; “the reference monitor might revoke the granted permission. There are four operations that can potentially happen. 
• endAccess The first one is that the subject voluntarily gives up the object i.e. finishes accessing it. In such case, the reference monitor does not have to perform any task in the accessing state. 
• revokeAccess The second, it may be possible that as a result of the usage (or due to changing of the operating environment), the reference monitor decides to revoke the access decision previously made. Subsequently, the subject is no longer able to access the object and the state of the system changes to ‘revoked’. 
• onUpdates During access, the reference monitor may update some attributes to keep track of system usage. This is a clean method of gauging usage. 
• postUpdates Optionally, the reference monitor can perform different updates to subject or object attributes based on whether the subject voluntarily gave up the object or if it was forcefully revoked.” Examiner submits that the same method and rationale apply no matter how many entities are involved in the transaction.); and 
editing the stored transaction information to remove the third entity as an authorized entity in response to providing the second set of the personal information to the third entity (Khan, Section 6, page 4948; “the reference monitor might revoke the granted permission. There are four operations that can potentially happen. 
• endAccess The first one is that the subject voluntarily gives up the object i.e. finishes accessing it. In such case, the reference monitor does not have to perform any task in the accessing state. 
• revokeAccess The second, it may be possible that as a result of the usage (or due to changing of the operating environment), the reference monitor decides to revoke the access decision previously made. Subsequently, the subject is no longer able to access the object and the state of the system changes to ‘revoked’. 
• onUpdates During access, the reference monitor may update some attributes to keep track of system usage. This is a clean method of gauging usage. 
• postUpdates Optionally, the reference monitor can perform different updates to subject or object attributes based on whether the subject voluntarily gave up the object or if it was forcefully revoked.” Examiner submits that the same method and rationale apply no matter how many entities are involved in the transaction.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al., (US 10,666,434) discloses a data block for providing attestation of information associated with a transaction for storage in a centralized or distributed ledger, including a public attest key generated by applying a hash function to the information to create a hash, and combining the hash of the information with a public key generated for the information; and an attestation address for storage of the transaction on the centralized or distributed ledger. In addition, Smith discloses a method to change or edit a transaction previously stored at the block ledger and a revoking protocol between two entities. The protocol consist of when one of the entities considered that the relationship change or there’s a need to modify the set of personal information a revocation can be requested to remove the entity and/or the transaction.
McClintock et al., (US 9,674,194) discloses permissions management service to create a permissions grant which may include a listing of actions a user may perform on a resource. Accordingly, the permissions management service may create the permissions grant and use a private cryptographic key to digitally sign the created permissions grant. The permissions management service may transmit this digitally signed permissions grant, as well as a digital certificate comprising a public cryptographic key for validating the permissions grant, to a target resource. The target resource may use the public cryptographic key to validate the digital signature of the permissions grant and determine whether a user is authorized to perform one or more actions based at least in part on a request from the user to perform these one or more actions on the resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498     

/JOHN B KING/Primary Examiner, Art Unit 2498